EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Browdy on 8/12/22.

The application has been amended as follows: 

Claim 1:
Line 26: “first position.” has been replaced with --first position;--
After line 26: The following new paragraph has been added:
-- wherein at least one of the first drawing member or the second drawing member has a hollow slot at a top end thereof through which parts of the front and rear warps of one of the two ladder cords extend to connect to one of the first or second rotary drums.--

Claims 5 and 6 have been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a venetian blind comprising a headrail, a bottom rail, a plurality of slats, and a slat angle adjustment device, the adjustment device having first and second rotary drums disposed in brackets in the headrail and two ladder cords having front and rear warps and a plurality of wefts connected between the warps, top ends of each front and rear warp being connected to the rotary drums such that the rotary drums are configured to rotate to move the slats between open and closed positions via the ladder cords; and first and second drawing members both suspended in front of the slats and directly connected to a respective one of the rotary drums for driving the drums between first and second positions, wherein at least one of the drawing members has a hollow slot through which parts of the front and rear warps of one of the ladder cords extend to connect to the first or second rotary drum. At least Tachikawa (US 4643238) discloses a venetian blind having first and second drawing members coupled to a rotary drum, but Tachikawa does not disclose that one of the drawing members is directly connected to a second rotary drum, or a hollow slot defined in one of the drawing members through which the front and rear warps of one of the ladder cords extend. At least Nien (US 2018/0073295) discloses a venetian blind having drawing members each defining a hollow slot through which a warp of a ladder cord extends, but Nien fails to disclose a direct connection between the drawing members and the rotary drums, or extension of the front and rear warps through the same hollow slot of one of the drawing members. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634